SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at September 30, 2013 and Independent Auditors' Report Review Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended September 30, 2013, comprising the balance sheet at that date and the statements of operations and comprehensive income for the quarter and nine-month periods then ended, and the statements of changes in equity and cash flows for the nine-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34, Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the nine-month period ended September 30, 2013. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, November 7, 2013 PricewaterhouseCoopers Auditores Independentes rtr CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at September 30, 2013 All amounts in thousands of reais Consolidated Parent Company Assets Note Sep/2013 Dec/2012 Sep/2013 Dec/2012 2.2.1 Revised Revised Current assets Cash and cash equivalents 4 3,854,933 3,287,622 2,822,039 1,627,928 Financial investments 5 61,968 172,146 61,936 155,535 Trade accounts receivable 6 2,633,775 2,326,480 3,101,930 1,834,491 Inventories 7 4,897,296 4,102,055 2,850,395 2,478,550 Taxes recoverable 9 1,709,696 1,476,211 1,184,171 1,005,842 Dividends and interest on capital 439 2,645 135,851 130,145 Prepaid expenses 94,843 54,013 31,047 14,153 Related parties 8 31,750 13,912 110,262 13,906 Insurance claims 147,025 160,981 141,308 160,981 Other receivables 558,597 818,434 499,400 761,450 13,990,322 12,414,499 10,938,339 8,182,981 Non-current assets held for sale 3(a) 277,828 277,828 14,268,150 12,692,327 10,938,339 8,182,981 Non-current assets Financial investments 5 31,592 34,489 31,589 34,088 Trade accounts receivable 6 103,393 37,742 101,572 35,710 Taxes recoverable 9 1,394,606 1,527,134 934,987 1,026,391 Deferred income tax and social contribution 16(b) 2,480,208 2,062,009 1,528,332 1,100,611 Judicial deposits 183,015 179,618 170,850 164,443 Related parties 8 132,479 127,627 457,045 988,589 Insurance claims 67,470 47,255 65,864 45,649 Other receivables 279,281 218,279 118,336 153,466 Investments in subsidiaries and jointly-controlled investments 10 113,297 118,787 10,043,822 9,591,644 Other investments 6,499 6,948 6,123 6,575 Property, plant and equipment 11 23,815,257 21,176,785 11,586,324 11,794,385 Intangible assets 12 2,910,171 2,940,966 2,222,787 2,241,565 31,517,268 28,477,639 27,267,631 27,183,116 Total assets 45,785,418 41,169,966 38,205,970 35,366,097 The Management notes are an integral part of the financial statements 2 Braskem S.A. Balance sheet at September 30, 2013 All amounts in thousands of reais Continued Consolidated Parent Company Liabilities and shareholders' equity Note Sep/2013 Dec/2012 Sep/2013 Dec/2012 2.2.1 Revised Revised Current liabilities Trade payables 9,715,114 8,897,597 8,598,940 6,446,898 Borrowings 13 2,492,015 1,836,028 3,033,300 1,887,811 Project finance 14 15,847 Derivatives operations 20.2 116,288 293,378 22,889 293,378 Payroll and related charges 458,815 349,176 322,838 249,275 Taxes payable 15 398,289 342,789 283,039 245,173 Dividends and interest on capital 4,050 5,369 1,273 2,160 Advances from customers 274,216 237,504 36,593 257,079 Sundry provisions 17 52,150 52,264 20,490 11,930 Post-employment benefits 18 187,662 147,175 187,647 147,175 Accounts payable to related parties 8 138,731 206,991 Other payables 115,158 385,577 18,749 29,478 13,829,604 12,546,857 12,664,489 9,777,348 Non-current liabilities held for sale 3(a) 109,770 109,770 13,939,374 12,656,627 12,664,489 9,777,348 Non-current liabilities Borrowings 13 15,671,336 15,675,610 10,254,546 10,534,287 Project finance 14 3,284,212 Derivatives operations 20.2 359,229 359,229 Taxes payable 15 1,006,065 1,164,753 900,982 1,059,225 Accounts payable to related parties 8 4,192,502 3,667,754 Long-term incentives 9,575 10,405 9,575 10,405 Deferred income tax and social contribution 16(b) 2,254,591 2,138,622 1,073,689 1,015,743 Post-employment benefits 18 40,393 36,602 Provision for losses on subsidiaries and jointly-controlled investments 130,184 119,375 Advances from customers 163,069 204,989 58,538 80,463 Sundry provisions 17 378,097 363,411 187,678 144,782 Other payables 504,692 266,963 277,489 343,652 23,671,259 19,861,355 17,444,412 16,975,686 Shareholders' equity 21 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 797,979 232,430 797,979 Other comprehensive income (685,336) 337,411 (685,336) 337,411 Treasury shares (48,892) (48,892) Profit (loss) accumulated 506,753 (565,549) 506,753 (565,549) Total attributable to the Company's shareholders 8,048,177 8,564,171 8,097,069 8,613,063 Non-controlling interest 2.4 126,608 87,813 8,174,785 8,651,984 8,097,069 8,613,063 Total liabilities and shareholders' equity 45,785,418 41,169,966 38,205,970 35,366,097 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income for the period at September 30, 2013 All amounts in thousands of reais, except earnings (loss) per share Consolidated 3Q YTD Note 3(b) Revised Revised Continued operations Net sales revenue 23 10,700,268 9,254,201 29,523,643 26,281,860 Cost of products sold Gross profit 1,694,172 981,436 3,731,251 2,380,984 Income (expenses) Selling General and administrative Research and development Results from equity investments 10(c) 1,493 Other operating income (expenses), net 5,712 288,181 Operating profit 1,108,080 435,997 2,084,839 1,121,099 Financial results 24 Financial expenses Financial income 38,107 490,938 353,100 Profit (loss) before income tax and social contribution 572,520 776,296 Current and deferred income tax and social contribution 16(a) 59,284 682,693 59,284 682,693 Profit (loss) for the period of continued operations 393,818 492,397 Discontinued operations results 3(b) Profit (loss) from discontinued operations Current and deferred income tax and social contribution Profit (loss) for the period 393,818 492,397 Attributable to: Company's shareholders 392,915 485,601 Non-controlling interest 903 10,357 6,796 6,236 Profit (loss) for the period 393,818 492,397 Other comprehensive income or loss: Fair value of cash flow hedge 625 16,238 Income tax and social contribution 4,253 28,810 412 10,716 Exchange variation of foreign sales hedge Income tax and social contribution 33,084 524,510 Foreign currency translation adjustment 8,441 17,177 116,691 66,446 Total other comprehensive income or loss 17,589 77,162 Total comprehensive income or loss for the period 284,143 Attributable to: Company's shareholders - continued operations 295,168 Company's shareholders - discontinued operations Non-controlling interest 15,968 3,390 24,493 Total comprehensive income or loss for the period 284,143 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of operations and statement of comprehensive income for the period at September 30, 2013 All amounts in thousands of reais, except earnings (loss) per share Continued Consolidated YTD Note Profit (loss) per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 22 Basic earnings per share - common 0.6100 (1.2289) Basic earnings per share - preferred 0.6100 (1.2289) Diluted earnings per share - common 0.6102 (1.2285) Diluted earnings per share - preferred 0.6102 (1.2285) Profit (loss) per share attributable to the shareholders of the Company of descontinued operations at the end of the period (R$) 3(b) Basic earnings per share - common (0.0409) Basic earnings per share - preferred (0.0409) Diluted earnings per share - common (0.0409) Diluted earnings per share - preferred (0.0409) Profit (loss) per share attributable to the shareholders of the Company at the end of the period (R$) Basic earnings per share - common 0.6100 (1.2698) Basic earnings per share - preferred 0.6100 (1.2698) Diluted earnings per share - common 0.6102 (1.2694) Diluted earnings per share - preferred 0.6102 (1.2694) The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of operations and statement of comprehensive income for the period at September 30, 2013 All amounts in thousands of reais, except earnings (loss) per share Continued Parent Company 3Q YTD Note Continued operations Net sales revenue 23 6,337,171 5,521,331 17,645,495 15,217,855 Cost of products sold (5,205,537) (4,836,705) (15,193,655) (13,582,928) Gross profit 1,131,634 684,626 2,451,840 1,634,927 Income (expenses) Selling (162,192) (144,127) (456,707) (418,867) General and administrative (165,895) (170,457) (476,078) (511,731) Research and development (20,772) (22,945) (59,713) (62,562) Results from equity investments 10(c) 186,451 (55,848) 221,386 196,242 Other operating income (expenses), net (31,107) (11,423) (39,431) 30,075 Operating profit 938,119 279,826 1,641,297 868,084 Financial results 24 Financial expenses (535,636) (541,698) (1,427,046) (2,778,412) Financial income 108,188 56,868 461,474 257,850 Profit (loss) before income tax and social contribution 510,671 675,725 Current and deferred income tax and social contribution 16(a) (117,756) 70,399 (190,124) 641,014 70,399 641,014 Profit (loss) for the period of continued operations 392,915 485,601 Other comprehensive income or loss: Fair value of cash flow hedge (12,510) 625 (84,736) 16,238 Income tax and social contribution 4,253 (213) 28,810 (5,522) (8,257) 412 (55,926) 10,716 Fair value of cash flow hedge of foreign subsidiaries (34,229) (34,229) Exchange variation of foreign sales hedge (97,304) (1,542,676) Income tax and social contribution 33,084 524,510 (64,220) (1,018,166) Foreign currency translation adjustment 8,959 11,566 108,687 48,189 Total other comprehensive income or loss (97,747) 11,978 (999,634) 58,905 Total comprehensive income for the period 295,168 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the period: Loss for the period 6,236 Fair value of cash flow hedge, net of taxes 10,716 10,716 10,716 Foreign currency translation adjustment 48,189 48,189 18,257 66,446 58,905 24,493 Equity valuation adjustments Realization of deemed cost of jointly-controlled investment, net of taxes 710 Realization of additional property, plant and equipment price-level restatement, net of taxes 20,427 21,137 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting Capital increase of non-controlling shareholders 23,613 23,613 Gain on interest in subsidiary 1,982 1,982 Repurchase of treasury shares 1,982 21,631 At September 30, 2012 8,043,222 845,998 87,710 4,547 16,457 355,336 8,294,724 261,446 8,556,170 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 485,601 485,601 6,796 492,397 Exchange variation of foreign sales hedge, net of taxes Fair value of cash flow hedge, net of taxes Foreign currency translation adjustment 108,687 108,687 8,004 116,691 485,601 3,390 Equity valuation adjustments Realization of deemed cost of jointly-controlled investment, net of taxes 20,427 Realization of additional property, plant and equipment price-level restatement, net of taxes 725 21,152 Contributions and distributions to shareholders: Absorption of losses 21(d) 565,549 Capital increase of non-controlling shareholders 35,405 35,405 Loss on interest in subsidiary 565,549 35,405 33,444 At September 30, 2013 8,043,222 232,430 506,753 8,048,177 126,608 8,174,785 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Retained Unrealized Additional Other earnings Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,813,480 Comprehensive income for the period: Loss for the period Fair value of cash flow hedge, net of taxes 10,716 10,716 Foreign currency translation adjustment 48,189 48,189 58,905 Equity valuation adjustments Realization of deemed cost of jointly-controlled investment, net of taxes 710 Realization of additional property, plant and equipment price-level restatement, net of taxes 20,427 21,137 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting Gain on interest in subsidiary 1,982 1,982 Repurchase of treasury shares 1,982 At September 30, 2012 8,043,222 845,998 87,710 4,547 16,457 355,336 8,343,616 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 485,601 485,601 Exchange variation of foreign sales hedge, net of taxes Fair value of cash flow hedge, net of taxes Foreign currency translation adjustment 108,687 108,687 485,601 Equity valuation adjustments Realization of deemed cost of jointly-controlled investment, net of taxes 725 Realization of additional property, plant and equipment price-level restatement, net of taxes 20,427 21,152 Contributions and distributions to shareholders: Absorption of losses 21(d) 565,549 Loss on interest in subsidiary 565,549 At September 30, 2013 8,043,222 232,430 506,753 8,097,069 The Management notes are an integral part of the financial statements 8 Braskem S.A. Statement of cash flows at September 30, 2013 All amounts in thousands of reais Consolidated Parent Company Note Sep/2013 Sep/2012 Sep/2013 Sep/2012 Profit (loss) before income tax and social contribution and after of discontinued operations results 776,296 675,725 Adjustments for reconciliation of loss Depreciation, amortization and depletion 1,511,544 1,436,596 958,986 884,551 Results from equity investments 1,701 32,747 Interest and monetary and exchange variations, net 858,224 2,014,083 811,764 1,656,561 Other 10,989 66,707 3,158,754 1,794,804 2,197,529 759,099 Changes in operating working capital Held-for-trading financial investments 118,922 108,515 Trade accounts receivable Inventories Taxes recoverable Prepaid expenses 46,935 35,675 Other receivables Trade payables 387,054 2,177,544 1,721,580 1,890,048 Taxes payable Long-term incentives Advances from customers 85,507 414,852 Sundry provisions 14,572 17,257 9,649 19,534 Other payables 102,098 341,467 142,201 230,727 Cash from operations 2,301,706 2,573,432 1,843,632 1,773,212 Interest paid Transactions costs paid 14 Income tax and social contribution paid Net cash generated by operating activities 1,472,504 2,018,647 1,456,473 1,292,066 Proceeds from the sale of fixed assets 1,820 6,026 Proceeds from the sale of investments 387,036 387,036 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-for-trading and available for sale financial investments 10,037 3,762 13,045 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 5,416,263 5,596,279 4,260,796 3,127,193 Payment of borrowings Project finance 14 Obtained borrowings 3,316,211 Related parties Obtained loans 325,880 1,794,853 Payment of loans 256,332 Net current transactions 123,918 Dividends paid Non-controlling interests in subsidiaries 32,712 17,426 Repurchase of treasury shares Net cash provided by financing activities 2,589,161 491,471 187,064 539,965 Exchange variation on cash of foreign subsidiaries 41,076 Increase in cash and cash equivalents 567,311 616,598 1,194,111 606,061 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 2,952,272 1,627,928 2,224,335 Cash and cash equivalents at the end for the period 3,854,933 3,568,870 2,822,039 2,830,396 Increase in cash and cash equivalents 567,311 616,598 1,194,111 606,061 The Management notes are an integral part of the financial statements 9 Braskem S.A. Statement of value added at September 30, 2013 All amounts in thousands of reais Consolidated Parent Company Continued and discontinued operations Nota Sep/2013 Sep/2012 Sep/2013 Sep/2012 Revenue 34,047,876 31,918,080 20,722,932 18,366,760 Sale of goods, products and services, including discontinued operations 3(b) 34,144,835 31,633,956 20,760,430 18,340,952 Other income (expenses), net 319,978 46,934 Allowance for doubtful accounts Inputs acquired from third parties Cost of products, goods and services sold Material, energy, outsourced services and others Impairment of assets 43 Gross value added 5,330,036 5,302,502 3,377,670 3,363,784 Depreciation, amortization and depletion 3(b) Net value added produced by the entity 3,818,492 3,865,906 2,418,684 2,479,233 Value added received in transfer 489,492 332,018 683,116 454,239 Results from equity investments 3(b) 221,386 196,242 Financial income 3(b) 490,938 364,564 461,474 257,850 Other 255 201 256 147 Total value added to distribute 4,307,984 4,197,924 3,101,800 2,933,472 Personnel 604,572 622,747 378,268 367,267 Direct compensation 471,497 467,252 297,345 266,693 Benefits 98,315 119,606 53,460 74,287 FGTS (Government Severance Pay Fund) 34,760 35,889 27,463 26,287 Taxes, fees and contributions 1,310,277 1,312,116 729,475 705,611 Federal 692,971 280,400 State 605,197 1,390,302 444,625 1,006,139 Municipal 12,109 23,491 4,450 5,079 Remuneration on third parties' capital 1,900,738 3,268,289 1,508,456 2,872,058 Financial expenses (including exchange variation) 1,778,486 3,129,692 1,412,247 2,768,283 Rentals 122,252 138,597 96,209 103,775 Remuneration on own capital 492,397 485,601 Profit for the period 3(b) 485,601 485,601 Non-controlling interests in profit (loss) for the period 6,796 6,236 Profit from discontinued operations Value added distributed 4,307,984 4,197,924 3,101,800 2,933,472 The Management notes are an integral part of the financial statements 10 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil, 5 in the United States and 2 in Germany. Braskem S.A. is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Material corporate and operating events (a.1) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton of polyvinyl chloride (“PVC”). With the plant’s opening, Braskem’s annual PVC production capacity increased to 710 kton (unaudited). (a.2) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, a new plant with annual production capacity of 103 kton (unaudited) of butadiene. The new plant is already operating at full production capacity. (a.3) In the last quarter of 2012, the ownership interests held in Cetrel and Braskem Distribuidora were divested, for R$208,100 and R$444,000, respectively. The Parent Company held 54.2% of the total and voting capital of Cetrel and 100% of the capital of Braskem Distribuidora. (a.4) On May 15, 2013, the Extraordinary Shareholders Meeting approved the increase in the capital stock of the subsidiary Braskem Idesa S.A.P.I. (“Braskem Idesa”), without the issue of new shares, in the amount of R$141,620 (Mex$850,061 thousands), through capital injection of R$ 106,214 (Mex$ 637,546 thousands) by the parent company and R$ 35,406 (Mex$ 212,515 thousands) by the non-controlling shareholder. (a.5) On July 1, 2013, the Parent Company acquired 2 thousand common shares of Odebrecht Comercializadora de Energia S.A. (“OCE”), equivalent to 20% of the capital of that company, whose main corporate purpose is to buy and sell energy in the spot market. Due to the provisions in the shareholders' agreement, this investment was classified as a jointly-controlled investment. (a.6) On August 30, 2013, the Extraordinary Shareholders' Meeting approved the merger of Rio Polímeros S.A. (“Riopol”) with Braskem Qpar S.A. (“Braskem Qpar”) and the increase in its capital from R$4,252,353 to R$7,131,165. (b) Net working capital On September 30, 2013, net working capital of the Parent Company was negative R$1,726,150. On the other hand, net working capital at the Consolidated was positive R$328,776. Given that the consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. 11 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Additionally, Braskem has three revolving credit lines in the amounts of: (i) US$350 million that may be used without restrictions for a period of four years as from November 2012; and (ii) US$250 million that may be used without restrictions for a period of five years as from August 2011; and (iii) R$450 million for a period of three years as from December 2012. These credit facilities enable Braskem to reduce the amount of cash it holds. Up to September 30, 2013, Braskem had not drawn credit from these lines. (c) Effect of foreign exchange variation The Company has balances and transactions in other currencies, mainly in U.S. dollar, as well as financial investments, trade accounts receivable, trade payables, borrowings and sales. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date each operation occurs. These rates are informed by the Central Bank of Brazil. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: U.S. dollar, end of period September 2013 R$2.2300 December 2012 R$2.0435 Appreciation of the U.S. dollar in relation to the Brazilian real 9.13% Average U.S. dollar rate Nine-month period ended September 30, 2013 R$2.1223 Nine-month period ended September 30, 2012 R$1.9213 Appreciation of the U.S. dollar in relation to the Brazilian real 10.46% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2012, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2012 financial statements. The statement of operations and statement of comprehensive income for the third quarter of 2012 and for the period ended September 30, 2012, as well as their respective Notes for the period ended September 30, 2012 were revised (Note 2.2.1) to reflect as discontinued operations of Cetrel S.A. (“Cetrel”) and Distribuidora de Água Camaçari S.A. (“Braskem Distribuidora”) resulting from their divestments and IQ Soluções & Química S.A. (“Quantiq”) and IQAG Armazéns Gerais Ltda resulting from the decision to divest (“IQAG”) (Note 3). 12 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated The balance sheet and statement of changes in shareholders' equity as on December 31, 2012, were revised to reflect the effects of the retroactive application of CPC33(R1) and IAS 19, as explained in Note 18. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 (R1) and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. (b) Parent company quarterly information The parent company Quarterly Information was prepared and is being presented in accordance with pronouncement CPC 21(R1). Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2012 financial statements, except as presented in Notes 2.2.1, and 2.2.2. 13 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 2.2.1 Revised - Post-employment benefits The post-employment benefits are financed by contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plans, as well as the existence of actuarial gains and losses. The liability recognized in respect of these plans is the present value of the defined benefit obligation at the balance sheet date, less the fair value of plan assets, adjusted by actuarial gains or losses and past-service costs. The cost components of post-employment benefits are recognized as follows: (i) actuarial gains and losses from the actuarial remeasurement are recognized under “other comprehensive income”. (ii) costs of past services are recognized as profit or loss as they are incurred; and (iii) the net amount of interest on the assets and liabilities of the plan are recorded in the financial results of the period. Until 2012, item (i) above was not recognized if lower than 10% (a) of the amount of the current defined benefit obligation; and (b) of the fair value of any plan assets. As of 2013, the amount must be recognized at the moment it is determined. The effects of this change are described in the table below: Dec/2012 Consolidated Parent company Post- Post- employment employment Assets Published benefits Revised Published benefits Revised Current assets and non-current assets held for sale 12,692,327 12,692,327 8,182,981 8,182,981 Non-current Deferred income tax and social contribution 2,055,621 6,388 2,062,009 1,100,611 1,100,611 Investments in subsidiaries and jointly-controlled subsidiaries 9,603,460 9,591,644 Other non-current assets 26,415,630 26,415,630 16,490,861 16,490,861 28,471,251 6,388 28,477,639 27,194,932 27,183,116 Total assets 41,163,578 6,388 41,169,966 35,377,913 35,366,097 Liabilities Current liabilities and non-current liabilities held for sale 12,656,627 12,656,627 9,777,348 9,777,348 Non-current Deferred income tax and social contribution 2,138,622 2,138,622 1,015,743 1,015,743 Other non-current liabilities 17,704,529 18,204 17,722,733 15,959,943 15,959,943 19,843,151 18,204 19,861,355 16,975,686 16,975,686 Equity Other comprehensive income 349,227 337,411 349,227 337,411 Other equity 8,226,760 8,226,760 8,275,652 8,275,652 Total attributable to the Company's shareholders 8,575,987 8,564,171 8,624,879 8,613,063 Non-controlling interest 87,813 87,813 8,663,800 8,651,984 8,624,879 8,613,063 Total liabilities and equity 41,163,578 6,388 41,169,966 35,377,913 35,366,097 14 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 2.2.2 Non derivative instruments and hedge operations Management designated non-derivative financial instruments as hedges for the flow of highly probable future exports. The effective portion of the foreign exchange variation on financial liabilities designated and qualified as hedges for the flow of exports is recognized in "other comprehensive income". These amounts are transferred to the “financial result” in the periods when the item covered by hedge affects the result. The not effective portion is immediately booked at the statement of operations as “financial result”. When a hedge instrument expires, is sold, or no longer meets the criteria for hedge accounting, it is discontinued prospectively and all the accumulated gain or loss in shareholders' equity remains there and is recognized in the profit or loss of the year when the hedged item or transaction impacts the result. If the hedged item or transaction is settled in advance or discontinued or is not expected to occur, the accumulated gain or loss in shareholders' equity is immediately transferred to "financial results". Cash flow hedge operations held by the Company are described in Note 20. 15 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters (Country) Sep/2013 Dec/2012 Sep/2012 Direct and Indirect subsidiaries Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (i) Austria 100.00 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") Mexico 75.00 75.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Ltda. (“Braskem Petroquímica”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 100.00 Braskem Qpar S.A. (“Braskem Qpar”) Brazil 100.00 100.00 100.00 Cetrel (ii) Brazil 53.91 Common Industries Ltd. (“Common”) British Virgin Islands 100.00 100.00 100.00 Braskem Distribuidora (ii) Brazil 100.00 Quantiq (iii) Brazil 100.00 IQAG (iii) Brazil 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 100.00 Riopol (iv) Brazil 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 100.00 (i) Company merged in August 2012. (ii) Disvestments in December 2012. (iii) Investments classified as non-current assets held for sale and presented in consolidated assets and liabilities in specific lines. (iv) Company incorpored in August 2013. Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Shareholders' equity Profit (loss) for the period Sep/2013 Dec/2012 Sep/2013 Sep/2012 Braskem Idesa 126,608 87,813 6,796 Cetrel 8,121 Total 126,608 87,813 6,796 6,236 16 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Reconciliation of equity and profit (loss) for the period between parent company and consolidated Shareholders' equity Profit (loss) for the period Sep/2013 Dec/2012 Sep/2013 Sep/2012 Parent Company 8,097,069 8,613,063 485,601 Braskem shares owned by subsidiary Braskem Petroquímica Non-controlling interest 126,608 87,813 6,796 6,236 Consolidated 8,174,785 8,651,984 492,397 3. Held-for-sale assets and discontinued operations (a) Assets held for sale - Quantiq and IQAG These investments are in the process of sale and the Management of the Company estimates that the negotiations will be concluded in 2013. The operating profits or losses of Quantiq and IQAG were presented in the segment information as operating segment “Chemical distribution” (Note . The operating profits or losses of this segment in the period ended September 30, 2012 were R$38,589. The profits and losses of Quantiq and IQAG in 2012 are recorded under “profit or loss from discontinued operations” in the consolidated statement of operations, and further detailed in item (b) of this Note. The assets and liabilities of these companies on December 31, 2012 are presented under “held-for-sale assets” and “held-for-sale liabilities”, respectively. These amounts are assessed at their book value as of December 31, 2012 since it is lower than the fair value, and will be kept as such until the sale or eventual withdrawal from the divestment. Profit or loss from discontinued operations includes only transactions with third parties. The balances on September 30, 2013 and 2012 and the transactions during the period ended September 30, 2013 and 2012 of the parent company with Quantiq and IQAG are as follows: Income statement transactions from January to September 30, 2013 Balances at September 30, 2013 Assets Liabilities Sales /Purchases of products and services, net liquid Current Current Non-current Trade accounts receivable Other receivable Dividends and interest on capital receivable Total Trade payables Other payable Total Other payable Quantiq 7,094 6,096 7,912 21,102 97 1,954 2,051 46,024 104,914 IQAG 3,412 Total 7,094 6,096 7,912 21,102 97 1,954 2,051 49,436 104,914 17 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to September 30, 2012 Balances at December 31, 2012 Assets Liabilities Sales /Purchases of products and services, net liquid Current Current Non-current Trade accounts receivable Other payable Other payable Assets held for sale Quantiq 610 1,954 81,418 129,733 IQAG 1,235 Total 610 1,954 82,653 129,733 (b) Discontinued operations – Cetrel, Braskem Distribuidora, Quantiq and IQAG The results from investments available-for-sale (Note 3(a)) and investments of Cetrel and Braskem Distribuidora, which were sold in December 2012 (Note 1(a.3)), of which the Company has received, until September 30, 2013, the amount of R$387,036. The statements of cash flow and of value added for period ended September 30, 2012 include the results from discontinued operations. (b.1) Loss from discontinued operations Sep/2012 Net sales revenue 535,142 Cost of products sold Gross profit 64,592 Selling, General and administrative expenses Other operating income, net 3,229 Operating loss Financial results Loss before income tax and social contribution Current and deferred income tax and social contribution Discontinued operations loss 18 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b.2) Cash flow information from discontinued operations Sep/2012 Loss before income tax and social contribution Adjustments for reconciliation of profit Depreciation, amortization and depletion 12,276 Interest and monetary and exchange variations, net 2,612 Other adjustments 3,428 Changes in operating working capital 32,128 Net cash generated by operating activities 30,416 Acquisitions to property, plant and equipment Acquisitions of intangible assets Net cash used in investing activities Short-term and long-term debt Payment of borrowings Net cash used in financing activities Increase in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Increase in cash and cash equivalents 19 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b.3) Statement of value added for discontinued operations Sep/2012 Revenue 690,284 Sale of goods, products and services 687,113 Other income, net 3,171 Inputs acquired from third parties Cost of products, goods and services sold Material, energy, outsourced services and others Gross value added 12,907 Depreciation, amortization and depletion Net value added produced by the entity 11,887 Value added received in transfer 11,524 Financial income 11,464 Other 60 Total value added to distribute 23,411 Personnel 1,645 Direct compensation 1,375 Benefits 208 FGTS (Government Severance Pay Fund) 62 Taxes, fees and contributions 18,529 Federal 12,778 Municipal 5,751 Remuneration on third parties' capital Financial expenses (including exchange variation) 12,609 Rentals 23,226 Remuneration on own capital Result from discontinued operations Value added distributed 23,411 20 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 4. Cash and cash equivalents Consolidated Sep/2013 Dec/2012 Cash and banks 562,134 398,142 Cash equivalents: Domestic market 1,735,019 1,293,164 Foreign market 1,557,780 1,596,316 Total 3,854,933 3,287,622 This table was presented in the 2012 annual financial statements of the Company, in Note 7. 5. Financial investments Consolidated Sep/2013 Dec/2012 Held-for-trading Investments in FIM Sol 41,285 50,803 Investments in foreign currency 3,914 5,256 Shares 1,170 3,023 Loans and receivables Investments in FIM Sol 77,469 Investments in local currency 513 Held-to-maturity Quotas of investment funds in credit rights (i) 31,590 52,559 Restricted deposits 15,567 1,281 Time deposit investment 34 15,731 Investments in foreign currency (ii) 559,035 307,639 Compensation of investments in foreign currency (ii) (559,035) (307,639) Total 93,560 206,635 In current assets 61,968 172,146 In non-current assets 31,592 34,489 Total 93,560 206,635 This table was presented in the 2012 annual financial statements of the Company, in Note 8. (i) On September 30, 2013, the Parent Company held junior subordinated shares issued by receivables-backed investment funds. These shares are measured by their redemption value and are held until the conclusion of operations of said funds. The funds issue two other types of shares that enjoy priority in compensation over the junior subordinated shares. The risk related to the operations of these funds is limited to the value of the shares held by the Parent Company. (ii) On September 30, 2013, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the amount of US$250million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 13). This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 21 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 6. Trade accounts receivable Consolidated Parent company Sep/2013 Dec/2012 Sep/2013 Dec/2012 Consumers Domestic market 1,567,170 1,038,673 1,186,865 790,518 Foreign market 1,459,870 1,582,433 2,246,618 1,283,605 Allowance for doubtful accounts Total 2,737,168 2,364,222 3,203,502 1,870,201 In current assets 2,633,775 2,326,480 3,101,930 1,834,491 In non-current assets 103,393 37,742 101,572 35,710 Total 2,737,168 2,364,222 3,203,502 1,870,201 This table was presented in the 2012 annual financial statements of the Company, in Note 9. The Company realizes part of its trade accounts receivable through the sale of trade notes to funds that acquire receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. 7. Inventories Consolidated Parent company Sep/2013 Dec/2012 Sep/2013 Dec/2012 Finished goods 3,465,273 2,622,736 1,840,333 1,417,380 Raw materials, production inputs and packaging 1,091,939 1,175,451 819,372 908,298 Maintenance materials 224,609 211,517 120,225 113,118 Advances to suppliers 49,719 61,385 10,993 10,969 Imports in transit and other 65,756 30,966 59,472 28,785 Total 4,897,296 4,102,055 2,850,395 2,478,550 This table was presented in the 2012 annual financial statements of the Company, in Note 10. 22 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated 8. Related parties The information concerning related parties was presented in the 2012 annual financial statements of the Company, in Note 11. (a) Parent company Balances at September 30, 2013 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 8,753 2,739 11,492 Braskem Argentina 93,925 93,925 Braskem Chile 13,647 13,647 Braskem Holanda 180,833 180,833 Braskem Idesa 22,637 1,807 2,846 27,290 8,750 8,750 Braskem Inc 1,315,505 1,315,505 8,568 8,568 Braskem México 21,449 4,432 34,000 (i) 59,881 Braskem Participações 80,517 76,854 93,500 (i) 250,871 358,760 358,760 Other 978 264 907 2,149 1,735 64 1,799 1,738,244 2,071 87,778 127,500 1,955,593 360,495 8,632 8,750 377,877 Jointly-controlled investment RPR 439 (i) 439 439 439 Associated companies Borealis Brasil S.A. ("Borealis") 19,202 187 19,389 19,202 187 19,389 Related companies Odebrecht and subsidiaries 2,197 4 321,332 (ii) 323,533 Petrobras and subsidiaries 84,424 14,126 98,550 66,178 12,990 79,168 Other 14,526 14,526 101,147 14,130 321,332 436,609 66,178 12,990 79,168 SPE FIM Sol 1,315,059 (iii) 1,315,059 1,315,059 1,315,059 Total 1,858,593 2,258 101,908 1,764,330 3,727,089 360,495 74,810 21,740 457,045 (i) Amounts under “dividends and interest on capital receivable”. (ii) Amounts under “other accounts receivable”. (iii) Amounts under “cash and cash equivalents”: R$1,273,774 and under “financial investments”: R$41,285. 23 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at September 30, 2013 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Other payable Advance to export Current accounts Payable notes Subsidiaries Braskem America 79 20,532 230 20,841 631,090 631,090 Braskem Argentina 49,323 49,323 356,800 356,800 Braskem Holanda 65,814 65,814 3,059,171 3,059,171 Braskem Importação 106 106 Braskem Inc 4,296,087 525,407 873 4,822,367 3,541,769 94,047 3,635,816 Braskem Participações 1,447 1,447 Braskem Petroquímica 4,654 4,654 398 398 Braskem Qpar 18,684 5 18,689 Politeno Empreendimentos 7 7 4,319,504 525,407 135,669 1,108 4,981,688 3,541,769 4,047,061 511 95,494 7,684,835 Related companies Odebrecht and subsidiaries 2,763 2,763 Petrobras and subsidiaries 1,541,586 1,541,586 1,544,349 1,544,349 Total 5,863,853 525,407 135,669 1,108 6,526,037 3,541,769 4,047,061 511 95,494 7,684,835 24 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to September 30, 2013 Financial Purchases of income Cost of raw materials, (expenses) production/general Sales services and and shareholder's and administrative of products utilities equity expenses Subsidiaries Braskem America 8,001 Braskem Argentina 162,623 9,085 Braskem Austria Braskem Chile 21,832 1,003 Braskem Holanda 299,061 Braskem Idesa 44,017 48,021 Braskem Inc 1,569,499 1,317,108 Braskem Petroquímica 360,024 167,762 Braskem Qpar 142,035 234,863 Other 3 2,607,092 1,719,733 Jointly-controlled investment RPR 13,533 322 13,533 322 Associated companies Borealis 218,962 218,962 Related companies Odebrecht and subsidiaries 18,593 177,683 Petrobras and subsidiaries 718,383 8,051,170 3,355 Other 25,454 4,468 762,430 8,233,321 3,355 Post-employment benefit plan Odebrecht Previdência Privada ("Odeprev") 10,347 10,347 Total 3,602,017 9,953,376 10,347 25 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 20,295 4,011 24,306 Braskem Argentina 95,273 20 95,293 Braskem Chile 429 429 Braskem Holanda 7,588 168 39 7,795 Braskem Idesa 3,026 3,026 Braskem Inc 478,182 478,182 7,584 7,584 Braskem Participações 96 96 1,611 1,611 Braskem Petroquímica 5,939 34,000 (i) 39,939 54,085 54,085 Braskem Qpar 1,138 196 1,334 849,437 849,437 Lantana 57 57 Riopol 5,066 50 93,500 (i) 98,616 613,910 7,301 305 127,500 749,016 905,133 7,641 912,774 Jointly-controlled investment RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 252 187 439 252 187 439 Related companies Odebrecht and subsidiaries 652,148 (ii) 652,148 Petrobras and subsidiaries 85,566 6,113 91,679 62,822 12,993 75,815 Sansuy 15,609 15,609 101,175 6,113 652,148 759,436 62,822 12,993 75,815 SPE FIM Sol 1,083,190 (iii) 1,083,190 1,083,190 1,083,190 Total 715,337 7,488 6,418 1,865,483 2,594,726 905,133 70,463 12,993 988,589 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” (iii) Amounts under “cash and cash equivalents”: R$954,919 and under “financial investments”: R$128,271 26 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Liabilities Current Non-Current Trade payables Advances from customers Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Other payable Advance to export Other payable Subsidiaries Braskem America 181,639 170 181,809 408,700 408,700 Braskem Holanda 80 24,382 24,462 2,521,323 2,521,323 Braskem Importação 113 113 Braskem Inc 2,677,575 53,406 800 2,731,781 3,245,562 86,181 (i) 3,331,743 Braskem Petroquímica 863 863 Braskem Qpar 40 40 Politeno Empreendimentos 15 15 Riopol 954 954 651,422 (i) 651,422 2,679,432 80 53,406 206,021 970 2,939,909 3,245,562 2,930,023 737,731 6,913,316 Related companies Odebrecht and subsidiaries 1,388 1,388 Petrobras and subsidiaries 1,193,461 1,193,461 1,194,849 1,194,849 Total 3,874,281 80 53,406 206,021 970 4,134,758 3,245,562 2,930,023 737,731 6,913,316 (i) Amount refers to “current accounts” 27 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to September 30, 2012 Financial Purchases of income Cost of raw materials, (expenses) production/general Sales services and and shareholder's and administrative of products utilities equity expenses Subsidiaries Braskem America 11,065 Braskem Argentina 111,641 1,887 Braskem Chile 22,876 116 Braskem Finance 1 Braskem Holanda 359,468 Braskem Idesa 11 Braskem Inc 143,929 1,680,358 Braskem Petroquímica 274,427 153,604 Braskem Qpar 26,907 66,128 Ideom 2 5,500 Lantana 4 Riopol 114,818 71,253 1,065,133 1,976,843 Jointly-controlled investment RPR 11,085 1,482 743 11,085 1,482 743 Associated companies Borealis 76,200 76,200 Related companies Odebrecht and subsidiaries 257,838 Petrobras and subsidiaries 495,671 7,618,850 3,488 Sansuy 20,961 11,050 Other 3,150 231,385 519,782 8,119,123 3,488 Post employment benefit plan Odeprev 15,697 15,697 Total 1,672,200 10,097,448 15,697 28 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Consolidated Balances at September 30, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 439 (i) 439 439 439 Associated companies Borealis 19,278 187 19,465 19,278 187 19,465 Related companies Odebrecht and subsidiaries 429 321,332 (ii) 321,761 2,882 Petrobras and subsidiaries 126,081 31,563 157,644 66,178 66,301 132,479 1,635,623 Other 14,526 14,526 141,036 31,563 321,332 493,931 66,178 66,301 132,479 1,638,505 Total 160,314 187 31,563 321,771 513,835 66,178 66,301 132,479 1,638,505 (i) Amount under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to September 30, 2013 Financial Purchases of income Cost of raw materials, (expenses) production/general Sales services and and shareholder's and administrative of products utilities equity expenses Jointly-controlled investment RPR 13,886 21,908 13,886 21,908 Associated companies Borealis 232,489 232,489 Related companies Odebrecht and subsidiaries 18,593 161,760 Petrobras and subsidiaries 909,028 11,563,130 3,355 Other 25,454 4,468 953,075 11,729,358 3,355 Post employment benefit plan Odeprev 13,282 13,282 Total 1,199,450 11,751,266 3,355 13,282 29 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 1,017 187 1,204 1,017 187 1,204 Related companies Odebrecht and subsidiaries 652,100 (ii) 652,100 1,388 Petrobras and subsidiaries 95,462 13,725 109,187 62,822 64,805 127,627 1,505,754 Sansuy 15,640 15,640 111,102 13,725 652,100 776,927 62,822 64,805 127,627 1,507,142 Total 112,119 187 13,725 654,745 780,776 62,822 64,805 127,627 1,507,142 (i) Amount under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to September 30, 2012 Financial Purchases of income Cost of raw materials, (expenses) production/general Sales services and and shareholder's and administrative of products utilities equity expenses Jointly-controlled investment RPR 11,500 30,725 743 11,500 30,725 743 Associated companies Borealis 88,245 88,245 Related companies Odebrecht and subsidiaries 259,225 Petrobras and subsidiaries 815,327 12,438,717 3,488 Sansuy 20,961 11,050 Other 3,150 232,010 839,438 12,941,002 3,488 Post employment benefit plan Odeprev 18,565 18,565 Total 939,183 12,971,727 4,231 18,565 30 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Key management personnel The Company considered as “Key management personnel” the members of the Board of Directors and Board of Executive Officers, composed of the Chief Executive Officer and vice-presidents. Not all members of the Board of Executive Officers are members of the Statutory Board of Executive Officers. Parent company and Consolidated Non-current liabilities Sep/2013 Dec/2012 Long-term incentives 2,619 2,897 Total 2,619 Parent company and Consolidated Income statement transactions Sep/2013 Sep/2012 Remuneration Short-term benefits to employees and managers 28,232 29,771 Post-employment benefit 206 156 Long-term incentives 52 308 Total 28,490 30,235 9. Taxes recoverable Consolidated Parent company Note Sep/2013 Dec/2012 Sep/2013 Dec/2012 Parent Company and subsidiaries in Brazil IPI 35,790 32,734 34,225 31,647 Value-added tax on sales and services (ICMS) - normal operations 692,374 845,045 407,726 447,086 ICMS - credits from PP&E 120,358 178,920 88,734 108,910 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations (a) 436,421 484,692 390,707 419,170 PIS and COFINS - credits from PP&E 261,150 273,693 130,701 147,764 PIS and COFINS - Law 12,859/13 (a) 220,933 159,324 PIS and COFINS - Law 9,718/98 128,066 171,140 121,211 158,570 PIS - Decree-Law 2,445 and 2,449/88 99,062 104,256 66,384 70,856 Income tax and social contribution (IR and CSL) 509,942 452,867 360,292 323,924 REINTEGRA program (b) 237,748 217,775 213,519 194,694 Other 172,059 150,980 146,335 129,612 Foreign subsidiaries Value-added tax (c) 187,342 90,301 Income tax 1,829 177 Other 1,228 765 Total 3,104,302 3,003,345 2,119,158 2,032,233 Current assets 1,709,696 1,476,211 1,184,171 1,005,842 Non-current assets 1,394,606 1,527,134 934,987 1,026,391 Total 3,104,302 3,003,345 2,119,158 2,032,233 The information related to taxes recoverable was presented in the 2012 annual financial statements of the Company, in Note 12. 31 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (a) PIS and COFINS – Law 12,859/13 On September 10, 2013, was published Law 12,859, converting Provisional Presidential Decree No. 613 of May 7, 2013, which, among others, reduced the PIS and COFINS social contributions on imports and sales in the domestic market of certain inputs manufactured by domestic manufacturers, and also offers fresh credit to the chemical and petrochemical production chain. The realization of these credits may occur in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. (b) REINTEGRA Program In the period ended September 30, 2013, the Company recognized credits in the amount of R$170,144 and offset the amount of R$150,171. (c) Value added tax (“VAT”) On September 30, 2013, this line included: (i) R$18,934 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$168,408 from purchases of machinery and equipment for the Ethylene XXI Project (Note 14). These credits may be refunded, in cash, by the local government or offset with VAT due from the start of operations of the project. 32 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Investments The information related to investments was presented in the Company’s 2012 annual financial statements, in Note 16. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted (%) - Sep/2013 for the period equity Direct Direct and Indirect Sep/2013 Sep/2012 Sep/2013 Dec/2012 Subsidiaries Braskem Alemanha 5.66 100.00 1,016,858 961,450 Braskem America 100.00 34,456 241,194 912,689 810,315 Braskem America Finance 100.00 220 2,223 1,258 Braskem Argentina 96.77 100.00 3,623 819 11,473 7,850 Braskem Austria 100.00 100.00 81 Braskem Austria Finance 100.00 47 47 Braskem Chile 99.02 100.00 68 244 1,850 1,782 Braskem Distribuidora (i) Braskem Espanha (ii) 100.00 8 8 Braskem Holanda 100.00 100.00 50,996 1,306,002 1,188,368 Braskem Finance 100.00 100.00 Braskem Idesa 75.00 75.00 27,118 506,431 351,249 Braskem Idesa Serviços 100.00 611 2,411 2,726 Braskem Importação 0.04 100.00 200 203 Braskem Inc. 100.00 100.00 119,364 166,477 301,829 Braskem México 99.97 100.00 1,283 1,360 Braskem Participações 100.00 100.00 1,675 Braskem Petroquímica 100.00 100.00 91,223 52,899 1,684,860 1,593,973 Braskem Qpar 98.61 100.00 58,122 5,473,023 2,536,089 Cetrel (iii) 16,804 Common 100.00 773 610 8,322 7,550 IQAG (iv) 0.12 100.00 984 3,942 Lantana 100.00 Norfolk 100.00 8,481 7,028 78,550 70,069 Petroquímica Chile 97.96 100.00 85 5,543 6,535 Politeno Empreendimentos 99.98 100.00 599 607 Quantiq (iv) 99.90 100.00 21,346 249,383 Riopol (v) 112,672 2,632,337 Jointly-controlled investment RPR 33.20 33.20 8,400 12,858 118,715 128,591 OCE (vi) 20.00 20.00 291 303 Polimerica (vii) Propilsur 49.00 49.00 107,869 109,695 Associates Borealis 20.00 20.00 5,492 16,102 166,746 165,459 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 45,671 46,342 (i) Company divested in December 2012. (ii) Company incorporated in June 2012. (iii) Investment divested in December 2012. (iv) Assets held for sale. (v) Company merged into Braskem Qpar in September 2013. The interest held by the Parent Company in this subsidiary in all previous periods was 100%. (vi) Shares acquired in July 2013 (Note 1(a.5)). (vii) Withdrawal of the interest in this investment in November 2012 33 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Changes in investments – parent company Equity in results of investees Balance at Dec/2012 Merger Acquisition of shares Capital increase Dividends and interest on equity Effect of results Adjustment of profit in inventories Goodwill amortization Other Interest loss Equity valuation adjustments Currency translation adjustments Balance at Sep/2013 Subsidiaries and jointly- controlled investment Domestic subsidiaries Braskem Petroquímica 1,452,589 91,223 (2,901) (2,577) (336) 1,537,998 Braskem Qpar 3,367,628 2,878,812 58,715 1,530 (77,253) 47,746 (i) 336 6,277,514 Politeno Empreendimentos 607 (8) 599 Quantiq 253,272 (7,912) 245,360 Riopol 2,630,417 (2,878,812) 246,474 1,921 RPR 42,698 (3,279) 39,419 OCE 2 25 33 60 7,747,211 2 393,150 550 47,746 33 8,100,950 Foreign subsidiaries Braskem Alemanha 53,753 (1,000) (199) 4,805 57,359 Braskem Argentina 7,850 3,623 (8,021) 3,452 Braskem Austria 81 (81) Braskem Chile 1,782 68 1,850 Braskem Holanda 1,177,221 50,996 (1,729) 77,785 1,304,273 Braskem Idesa 263,437 106,214 20,338 (534) (1,994) (34,229) 26,057 379,289 Braskem Inc. 301,829 (135,352) (10,080) 156,397 Braskem México 1,447 (19) (68) 1,360 Petroquímica Chile 6,535 (992) 5,543 1,812,488 1,447 106,214 108,579 1,909,523 Total subsidiaries and jointly- controlled investment 9,559,699 1,449 106,214 330,812 47,665 108,579 10,010,473 Associates Domestic subsidiaries Borealis 31,945 1,404 33,349 Nitrocolor 38 (38) Total associates 31,945 38 1,404 33,349 Total subsidiaries, jointly- controlled investment and associates 9,591,644 1,449 106,252 332,216 47,627 108,579 10,043,822 (i) Settlement of this subsidiary contingencies that were recorded when the purchase. 34 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity accounting results Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 Equity in results of subsidiaries, associate and jointly-controlled (1,701) (24,549) 312,203 291,618 Amortization of fair value adjustment - - (79,830) (i) (69,837) Provision for losses on investments - (9,931) (11,036) (25,321) Other - 1,733 49 (218) 221,386 196,242 (i) Amortization of fair value adjustments comprises the following: · R$77,253 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$13,289; “cost of sales” of R$69,052; “general and administrative expenses” of R$68 and “financial results” of R$10,045. The effect of deferred income tax and social contribution was R$15,201. · R$2,577 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. Property, plant and equipment Consolidated Sep/2013 Dec/2012 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 421,330 421,330 417,077 417,077 Buildings and improvements 1,788,244 (754,516) 1,033,728 1,749,193 (699,935) 1,049,258 Machinery, equipment and installations 25,157,534 (10,601,063) 14,556,471 24,514,118 (9,296,148) 15,217,970 Projects in progress 7,326,740 7,326,740 4,057,731 4,057,731 Other 905,915 (428,927) 476,988 805,160 (370,411) 434,749 Total 35,599,763 23,815,257 31,543,279 21,176,785 This table was presented in the Company’s 2012 annual financial statements, in Note 17. Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended September 30, 2013 that indicate the need for impairment testing on the property, plant and equipment. 35 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Intangible assets Consolidated Sep/2013 Dec/2012 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 2,058,918 3,187,722 2,058,918 Trademarks and patents 208,074 128,058 199,367 128,226 Software and use rights 441,432 217,535 402,396 218,488 Contracts with customers and suppliers 703,151 505,660 685,890 535,334 Total 4,540,379 2,910,171 4,475,375 2,940,966 This table was presented in the 2012 annual financial statements of the Company, in Note 18. Impairment testing of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended September 30, 2013 that indicated the need to update the impairment test performed in October 2012 on intangible assets with indefinite useful life. There were no significant events or circumstances in the period ended September 30, 2013 that indicate the need for impairment testing on the intangible assets with definite useful life. Borrowings Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Sep/2013 Dec/2012 Foreign currency Bonds and Medium term notes (MTN) Note 13 (a) Note 13 (a) 9,987,588 9,278,759 Advances on exchange contracts US dollar exchange variation 1.54% 173,939 Export prepayments Note 13 (b) Note 13 (b) 654,752 513,610 BNDES Note 13 (c) Note 13 (c) 492,912 495,260 Export credit notes Note 13 (d) Note 13 (d) 805,547 787,687 Working capital US dollar exchange variation 1.77% above Libor 602,535 917,283 Other US dollar exchange variation 4.00% above Libor 1,192 Other Exchange variation (UMBNDES) 6.06% 768 Transactions costs, net Local currency Export credit notes Note 13 (d) Note 13 (d) 2,852,290 2,384,414 BNDES Note 13 (c) Note 13 (c) 2,213,658 2,381,892 BNB/ FINAME/ FINEP/ FUNDES 6.87% 616,762 605,273 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.32% 17,980 25,746 Other TJLP 2.87% 7,292 Total 18,163,351 17,511,638 Current liabilities 2,492,015 1,836,028 Non-current liabilities 15,671,336 15,675,610 Total 18,163,351 17,511,638 The information related to borrowings was presented in the 2012 annual financial statements of the Company, in Note 19. 36 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Sep/2013 Dec/2012 July 1997 250,000 June 2015 9.38 148,378 134,175 January 2004 250,000 January 2014 11.75 165,543 169,609 September 2006 275,000 January 2017 8.00 284,731 275,270 June 2008 500,000 June 2018 7.25 969,465 1,026,894 May 2010 400,000 May 2020 7.00 911,073 820,621 May 2010 350,000 May 2020 7.00 802,202 722,596 October 2010 450,000 no maturity date 7.38 1,021,180 935,776 April 2011 750,000 April 2021 5.75 1,710,855 1,545,798 July 2011 500,000 July 2041 7.13 1,130,006 1,053,701 February 2012 250,000 April 2021 5.75 572,192 516,995 February 2012 250,000 no maturity date 7.38 567,322 519,876 May 2012 500,000 May 2022 5.38 1,139,638 1,030,598 July 2012 250,000 July 2041 7.13 565,003 526,850 Total 4,975,000 9,987,588 9,278,759 (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Sep/2013 Dec/2012 May 2010 (i) May-2015 US dollar exchange variation + semiannual Libor + 2.40 307,406 December 2010 December-2017 US dollar exchange variation + semiannual Libor + 2.47 228,864 206,204 January 2013 November-2022 US dollar exchange variation + semiannual Libor + 1.10 425,888 Total 450,000 654,752 513,610 (i) Financing offset by a financial investment in September 2013 (Note 5). 37 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Sep/2013 Dec/2012 Foreign currency Other October-2016 US dollar exchange variation + 6.44 6,766 7,708 Other January-2013 Monetary variation (UMBNDES) + 5.46 100 Limit of credit UNIB-South July-2014 US dollar exchange variation + 5.46 to 5.66 5,611 10,747 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.14 to 6.44 15,612 21,072 Braskem Qpar expansion 2006/2007/2008 January-2015 Monetary variation (UMBNDES) + 6.29 1,479 2,099 Limit of credit I April-2015 US dollar exchange variation + 4.96 to 5.85 29,668 42,519 Green PE July-2017 US dollar exchange variation + 6.22 40,561 44,440 Limit of credit II January-2017 US dollar exchange variation + 6.22 83,165 93,354 New plant PVC Alagoas January-2020 US dollar exchange variation + 6.22 114,032 101,647 Limit of credit III October-2018 US dollar exchange variation + 6.06 to 6.09 156,131 143,186 Butadiene January-2021 US dollar exchange variation + 6.09 39,887 28,388 492,912 495,260 Local currency Other September-2016 TJLP + 2.80 53,764 67,218 Limit of credit UNIB-South Mai-2014 TJLP + 2.02 to 2.32 17,084 44,432 Braskem Qpar expansion 2006/2007/2008 February-2014 TJLP + 1.00 to 3.30 129,973 197,546 Limit of credit I April-2015 TJLP + 1.81 to 2.32 108,046 173,477 Green PE 2008/2009 June-2017 TJLP + 0.00 to 4.78 344,070 414,278 Limit of credit II January-2017 TJLP + 2.58 to 3.58 260,393 319,039 Limit of credit II January-2017 4.50 11,634 14,252 New plant PVC Alagoas December-2019 TJLP + 0.00 to 3.58 367,001 351,406 New plant PVC Alagoas December-2019 5.50 41,756 43,066 Limit of credit III September-2018 TJLP + 0.00 to 3.45 637,795 582,981 Limit of credit III July-2018 4.00 to 5.50 102,969 64,095 Butadiene December-2020 TJLP + 0.00 to 3.45 139,173 110,102 2,213,658 2,381,892 Total 2,706,570 2,877,152 38 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Sep/2013 Dec/2012 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 179,537 161,150 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 115,741 104,029 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 171,699 154,298 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 338,570 315,973 March 2008 (i) 41,750 March 2016 Us dollar exchange variation + 7.50 52,237 722,809 805,547 787,687 Local currency April 2010 (ii) 50,000 March 2014 100% of CDI 69,371 65,678 June 2010 (ii) 200,000 June 2014 100% of CDI 270,891 256,471 February 2011 (ii) 200,000 February 2014 99% of CDI 251,189 297,434 April 2011 (iii) 450,000 April 2019 112.5% of CDI 458,707 456,876 June 2011 (ii) 80,000 June 2014 98.5% of CDI 96,632 91,563 August 2011 (iii) 400,000 August 2019 112.5% of CDI 403,298 402,527 January 2012 (iv) 200,000 December 2013 103% of CDI 217,320 June 2012 (ii) 100,000 June 2014 103% of CDI 109,836 103,818 September 2012 (ii) 300,000 September 2015 103% of CDI 323,402 305,684 October 2012 (ii) 85,000 September 2014 98.5% of CDI 91,204 86,419 November 2012 (v) 100,000 November 2013 106% of CDI 100,624 February 2013 (vi) 100,000 February 2016 101,183 February 2013 (vi) 50,000 February 2016 50,494 February 2013 (vi) 100,000 February 2016 100,967 February 2013 (vi) 50,000 February 2016 50,440 February 2013 (vi) 100,000 February 2016 100,902 March 2013 (vi) 50,000 March 2016 50,246 March 2013 (vi) 17,500 March 2016 17,579 August 2013 (vi) 10,000 August 2016 10,127 August 2013 6,909 October 2013 105.5% of CDI 6,962 August 2013 163,469 February 2014 106.75% of CDI 165,197 August 2013 26,023 February 2014 106% of CDI 26,366 September 2013 94,449 October 2013 106.5% of CDI 94,963 September 2013 2,320 October 2013 107.8% of CDI 2,334 Total 2,935,670 2,852,290 2,384,414 (i) Financing paid in advance in September 2013. (ii) Maturities and charges on these operations were renegotiated in October 2013 (Note 27(b)). (iii) The Company enters into swap transactions for these NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate. (iv) Financing paid in advance in March 2013. (v) Financing paid in advance in January 2013. (vi) The Company enters into swap transactions for these NCE contracts (from 77.52% to 92.70% of CDI). 39 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Sep/2013 Dec/2012 2014 209,378 1,759,551 2015 1,626,728 1,515,498 2016 1,762,062 1,092,519 2017 833,999 715,362 2018 1,548,962 1,512,383 2019 1,223,289 1,146,166 2020 2,110,226 1,884,761 2021 2,294,511 2,059,513 2022 and thereafter 4,062,181 3,989,857 Total 15,671,336 15,675,610 (f) Capitalized financial charges - consolidated The Company capitalized financial charges in the period ended September 30, 2013 in the amount of R$209,459 (R$121,723 in the period ended September 30, 2012), including monetary variation and part of the exchange variation. The average rate of these charges applied on ongoing projects was 7.10% p.a. (7.16% p.a. in the period ended September 30, 2012). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Sep/2013 guaranteed Guarantees BNB December 2022 290,274 290,274 Mortgage of plants, pledge of machinery and equipment BNDES January 2021 2,706,570 2,706,570 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June 215,646 215,646 Mortgage of plants, land and property, pledge of machinery and equipment FINEP January 2022 125,818 125,818 Bank surety FINAME February 2022 3,004 3,004 Pledge of equipment Total 3,341,312 3,341,312 Project finance Braskem Idesa is constructing a plant in Mexico (Ethylene XXI Project), with capacity to produce around 750 kton of high-density polyethylene and 300 kton of low-density polyethylene using ethane as feedstock. The raw material will be supplied through an agreement with PEMEX-Gás for delivery of 66,000 barrels of ethane per day for 20 years. In line with the Company’s financial policy, the investment is being financed under the Project finance mode, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders provide limited guarantees (limited recourse project finance). Thus, this financing has the usual guarantees of this type of operation such as assets, receivables, cash generation and other rights from the project, as well commitments by shareholders to inject a limited amount of capital to provide for eventual additional costs thereof. 40 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated The financing structure was concluded in December 2012, at the ratio of 70% debt and 30% equity. The total financing contracted to meet construction expenses and start project operation was US$3,193,095 thousand. The first tranche of R$3,316,211 (US$1,483,896 thousand) was received on July 24, 2013. A portion of these funds was used to settle the amounts lent by shareholders Braskem and Grupo Idesa, totaling R$1,449,826 (US$648,750 thousand) and R$483,276 (US$216,250 thousand), respectively. The release of the second tranche is expected to occur at November 6, 2013, amounting to US$ 545,331 thousand. Braskem Idesa capitalized the financial charges incurred on this financing, since its funding through September 30, 2013, in the amount of R$26,262 (MXN$ 147,835 thousand). The average interest rate was 4.88% p.a. The breakdown of charges and maturities is as follows: Contract value Value received Consolidated Identification US$ thousands US$ thousands Maturity Charges (% per year) Sep/2013 Dec/2012 Project finance I 700,000 375,766 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 841,640 Project finance II 210,000 24,054 February-2027 Us dollar exchange variation + 6.17 54,084 Project finance III 600,000 131,360 February-2029 Us dollar exchange variation + 4.33 294,520 Project finance IV 660,000 442,971 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 992,934 Project finance V 400,000 214,723 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 481,821 Project finance VI 90,000 8,852 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 19,828 Project finance VII 533,095 286,170 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 646,714 Transactions costs Total 3,193,095 1,483,896 3,300,059 Current liabilities 15,847 Non-current liabilities 3,284,212 Total 3,300,059 The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Sep/2013 Dec/2012 195,788 265,027 265,027 265,027 265,027 265,027 2022 and thereafter 1,763,289 Total 3,284,212 In accordance with the Company’s risk management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 20.2.1 (b.ii)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 41 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Taxes payable Consolidated Parent company Sep/2013 Dec/2012 Sep/2013 Dec/2012 Parent Company and subsidiaries in Brazil IPI 81,520 71,440 61,795 55,609 PIS and COFINS 5,764 Income tax and social contribution 82,036 54,987 22,802 16,983 ICMS 102,032 72,435 33,027 16,274 Federal tax payment program - Law 11,941/09 1,083,397 1,237,156 1,015,954 1,168,413 Other 54,770 59,630 50,443 47,119 Foreign subsidiaries Value-added tax 2,538 Income tax 2,132 Other 599 1,460 Total 1,404,354 1,507,542 1,184,021 1,304,398 Current liabilities 398,289 342,789 283,039 245,173 Non-current liabilities 1,006,065 1,164,753 900,982 1,059,225 Total 1,404,354 1,507,542 1,184,021 1,304,398 The information related to taxes payable was presented in the Company’s 2012 annual financial statements, in Note 21. 42 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Income tax (“IR”) and social contribution (“CSL”) (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 Income (loss) before IR and CSL and after discontinued operations 776,296 675,725 IR and CSL at the rate of 34% 569,620 561,843 Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 79,007 75,406 Effects from pre-payment of taxes 5,864 27,374 5,864 27,374 Tax incentives 501 436 132 Other permanent adjustments 81,040 Effect of IR and CSL on results of operations 670,123 641,014 Breakdown of IR and CSL: Current IR and CSL / continued operations Current IR and CSL / discontinued operations Current IR and CSL Deferred IR and CSL / continued operations 695,215 641,020 Deferred IR and CSL / discontinued operations Deferred IR and CSL 695,086 641,020 Total IR and CSL on income statement 670,123 641,014 43 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Non-current assets Sep/2013 Dec/2012 Sep/2013 Dec/2012 Tax losses (IR) and negative base (CSL) Goodwill amortized Exchange variations Temporary adjustments Business combination Pension plan Deferred charges - write-off Non-current liabilities Amortization of goodwill based on future profitability Tax depreciation Temporary differences Business combination Write-off negative goodwill of incorporated subsidiaries Additional indexation PP&E Other (c) Offset of deferred income and social contribution tax assets and liabilities Consolidated - Sep/2013 Headquarters (Country) IR-CSL Asset IR-CS Liability Braskem S.A. Brazil 1,528,332 Braskem Argentina Argentina 4,511 Braskem Alemanha Germany 45,572 Braskem Idesa Mexico 111,623 Braskem Petroquímica Brazil 207,628 Petroquímica Chile Chile 238 Braskem Qpar Brazil 582,304 Braskem America USA 44 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Consolidated - Dec/2012 Headquarters (Country) IR-CSL Asset IR-CS Liability Braskem S.A. Brazil 1,100,611 Braskem Argentina Argentina 3,251 Braskem Alemanha Germany 17,448 Braskem Idesa Mexico 24,677 Braskem Petroquímica Brazil 214,430 Petroquímica Chile Chile 169 Braskem Qpar Brazil 459,914 Riopol Brazil 237,944 Braskem America USA 3,565 (d) Realization of deferred income tax and social contribution In the period ended September 30, 2013, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. The information related to income tax and social contribution was presented in the 2012 annual financial statements of the Company, in Note 22. 45 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Sundry provisions Consolidated Sep/2013 Dec/2012 Provision for customers bonus 37,673 40,666 Provision for recovery of environmental damages 80,846 32,944 Judicial and administrative provisions 302,094 333,218 Other 9,634 8,847 Total 430,247 415,675 Current liabilities 52,150 52,264 Non-current liabilities 378,097 363,411 Total 430,247 415,675 The composition of provisions for judicial and administrative suits is as follows: Consolidated Sep/2013 Dec/2012 Labor claims 88,222 75,697 Tax claims Income tax and social contribution 31,615 29,980 PIS and COFINS 34,820 32,929 ICMS - interstate purchases 84,263 79,688 ICMS - other (i) 11,171 56,974 Other 44,143 50,744 Corporate claims and other 7,860 7,206 302,094 333,218 (i) Payment of R$47,746 was made with the advantages of the Special Installment Program implemented by the São Paulo State Government. This table and the information on provisions were presented in the 2012 annual financial statements of the Company, in Note 23. 46 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Post-employment benefits The amounts recognized for defined benefit pension plans are as follows: Consolidated Sep/2013 Dec/2012 Petros Copesul 187,662 147,175 Novamont Braskem America (i) 10,501 10,381 Braskem Alemanha (i) 29,892 26,221 228,055 183,777 Current liabilities 187,662 147,175 Non-current liabilities 40,393 36,602 Total 228,055 183,777 (i) With the adoption of CPC 33 (R1) and IAS 19, the actuarial losses previously unrecognized in these two plans in the amount of R$18,204 (R$11,816, net of income tax) were recognized retroactively, at December 31, 2012, under "other comprehensive income (loss)". The balance sheet on that date was restated to reflect the changes to the item “post-employment benefits”. For comparison purposes, the information for December 31, 2011 was not restated in the statement of changes in shareholders’ equity, since the amounts are immaterial. Contingencies The Company has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and is presented in Note 17 of this Quarterly Information. The balance of contingencies not accounted for at September 30, 2013: Consolidated Sep/2013 Dec/2012 Tax claims 2,962,456 2,967,799 Other lawsuits 336,292 411,324 Total 3,298,748 3,379,123 The description of the main contingent liabilities of the Company was presented in the 2012 annual financial statements, in Note 28. 47 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2012 financial statements of the Company, in Note 20. Non-derivative financial instruments – measured at fair value - consolidated Fair value Book value Fair value Note Classification by category hierarchy Sep/2013 Dec/2012 Sep/2013 Dec/2012 Cash and cash equivalents 4 Cash and banks Loans and receivables 562,134 398,142 562,134 398,142 Financial investments in Brazil Held-for-trading Level 2 521,246 393,348 521,246 393,348 Financial investments in Brazil Loans and receivables 1,213,773 899,816 1,213,773 899,816 Financial investments abroad Held-for-trading Level 2 1,557,780 1,596,316 1,557,780 1,596,316 3,854,933 3,287,622 3,854,933 3,287,622 Financial investments 5 FIM Sol investments Held-for-trading Level 2 41,285 50,803 41,285 50,803 Investments in foreign currency Held-for-trading Level 2 3,914 5,256 3,914 5,256 Investments in foreign currency Held-to-maturity 34 15,731 34 15,731 Shares Held-for-trading Level 1 1,170 3,023 1,170 3,023 FIM Sol investments Loans and receivables 77,469 77,469 Investments in national currency Loans and receivables 513 513 Quotas of receivables investment fund Held-to-maturity 31,590 52,559 31,590 52,559 Restricted deposits Held-to-maturity 15,567 1,281 15,567 1,281 93,560 206,635 93,560 206,635 Trade accounts receivable 6 Loans and receivables 2,737,168 2,364,222 2,737,168 2,364,222 Related parties credits 8 Loans and receivables 164,229 141,539 164,229 141,539 Other receivables Disposal of shareholdings Loans and receivables 265,064 652,100 265,064 652,100 Trade payables Other financial liabilities 9,715,114 8,897,597 9,715,114 8,897,597 Borrowings 13 Foreign currency - Bond Other financial liabilities Level 1 9,987,588 9,278,759 9,845,365 10,032,553 Foreign currency - other borrowings Other financial liabilities 2,556,938 2,887,779 2,556,938 2,887,779 Local currency Other financial liabilities 5,700,690 5,404,617 5,700,690 5,405,688 Project finance 14 Other financial liabilities 3,331,541 3,331,541 Other payables Creditors for the acquisitions of shares Other financial liabilities 270,636 256,030 270,636 256,030 Accounts payable to non-controlling Other financial liabilities 216,843 260,649 216,843 260,649 487,479 516,679 487,479 516,679 Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 48 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Financial instruments designated and not designated for hedge accounting Operation characteristics Fair value Principal exposure Change in Financial Identification Note hierarchy Derivatives Dec/2012 fair value settlement Sep/2013 Non-hedge accounting transactions Non-deliverable forward ("NDF") - ethanol Level 2 Real Dollar 1,791 52 Commodity swap - Naphtha 20.2.1 (a.i) Level 2 Fixed price Variable price 56 Commodity swap - Naphtha 20.2.1 (a.i) Level 2 Fixed price Variable price Contract for the future purchase - ethanol Level 1 Fixed price Variable price 2 Exchange swap Level 2 Dollar CDI 4,968 Interest rate swaps 20.2.1 (a.ii) Level 2 Fixed rate CDI 20,300 2,588 22,888 Deliverable Forward 20.2.1 (a.iii) Level 2 Mexican peso Dollar 69,932 1,868 71,800 Deliverable Forward 20.2.1 (a.iv) Level 2 Euro Dollar 6,761 83,505 87,691 Hedge accounting transactions Exchange swap 20.2.1 (b.i) Level 2 CDI Dollar 286,617 41,085 5,350 333,052 Interest rate swaps 20.2.1 (b.ii) Level 2 Libor Dollar 286,617 3,604 260,938 Current assets (other receivables) Non current assets (other receivables) Current liabilities (derivatives operations) 293,378 116,288 Non current liabilities (derivatives operations) 359,229 293,378 348,629 Existing operations on September 30, 2013 (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial expense of R$83,505 related to the change in the fair value of these swaps for the period ended September 30, 2013. (a.i) Commodity swap – Naphtha The parent company made a single operation of resin at a fixed price sale to a final customer. With the goal of preserving its margin, potentially affected by the fluctuation in the price of naphtha, were made four future purchase contracts at a fixed price of this raw material, as shown below: Identification Nominal value Fixed price - US$/Ton (hedge) Maturity Fair value US$ thousands Sep/2013 Dec/2012 Commodity swap - naphtha 477 830,000 February-2014 Commodity swap - naphtha 477 830,000 March-2014 Commodity swap - naphtha 477 830,000 April-2014 Commodity swap - naphtha 425 830,000 May-2014 Total 1,857 - Current assets (other receivables) Total 49 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Braskem Inc. signed a contract for the purchase of naphtha at a fixed price with the supplier. To preserve its margin, potentially affected by the fluctuation in resin prices, it contracted a swap operation that also makes variable the cost of this raw material, as follows: Identification Nominal value Fixed price - US$/Ton (hedge) Maturity Fair value US$ thousands Sep/2013 Dec/2012 Commodity swap - naphtha 35,483 959.000 October-2013 (2,408) Total 35,483 Current assets (other receivables) (2,408) Total (a.ii) Interest rate swap linked to NCE The parent company has contracted financing facilities in the form of export credit note (NCE) (Note 13(d)) with fixed interest payments. Considering that the cash in Brazilian real is largely invested in the overnight rate (CDI)-indexed investments, the company contracted swaps to match financial charges with cash yields. Identification Interest rate Maturity Fair value Nominal value (hedge) Sep/2013 Dec/2012 Swap NCE I 100,000 90.65% CDI February-2016 4,811 Swap NCE II 50,000 88.20% CDI February-2016 2,573 Swap NCE III 100,000 92.64% CDI February-2016 4,998 Swap NCE IV 50,000 92.70% CDI February-2016 2,544 Swap NCE V 100,000 91.92% CDI February-2016 4,890 Swap NCE VI 50,000 92.25% CDI March-2016 2,314 Swap NCE VII 17,500 91.10% CDI March-2016 758 Total 467,500 22,888 Current liabilities (derivatives operations) 22,888 Total 22,888 50 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (a.iii) Currency futures contract– Mexican Peso Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its future obligations in Mexican peso (local trade payables, payroll, taxes and etc.). Since the cash of this subsidiary is maintained in U.S. dollar, these operations were contracted to ensure cash flow balance. Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Sep/2013 Dec/2012 Deliverable Forward 30,811 12.4196 October-2013 4,108 Deliverable Forward 31,517 12.4493 December-2013 4,191 Deliverable Forward 32,291 12.4763 December-2013 4,300 Deliverable Forward 35,315 12.5052 January-2014 4,698 Deliverable Forward 35,232 12.5343 February-2014 4,659 Deliverable Forward 37,938 12.5662 March-2014 4,995 Deliverable Forward 36,920 12.6458 April-2014 4,558 Deliverable Forward 32,410 12.6792 June-2014 4,009 Deliverable Forward 36,844 12.7075 June-2014 4,557 Deliverable Forward 36,839 12.7388 July-2014 4,537 Deliverable Forward 33,627 12.7722 September-2014 4,115 Deliverable Forward 30,750 12.8005 September-2014 3,743 Deliverable Forward 30,079 12.8318 October-2014 3,645 Deliverable Forward 27,843 12.8631 December-2014 3,361 Deliverable Forward 24,091 12.8933 December-2014 2,899 Deliverable Forward 22,522 12.9276 February-2015 2,701 Deliverable Forward 18,209 12.9548 March-2015 2,179 Deliverable Forward 15,394 12.9841 March-2015 1,838 Deliverable Forward 9,703 13.0148 April-2015 1,155 Deliverable Forward 5,299 13.0497 June-2015 627 Deliverable Forward 3,191 13.0812 June-2015 376 Deliverable Forward 1,769 13.1149 July-2015 207 Deliverable Forward 1,840 13.1486 August-2015 214 Deliverable Forward 5,448 13.1838 October-2013 24 Deliverable Forward 10,593 13.2190 December-2013 35 Deliverable Forward 8,654 13.2487 December-2013 29 Deliverable Forward 5,706 13.2791 January-2014 19 Deliverable Forward 220 13.3068 February-2014 1 Deliverable Forward 1,267 13.3375 March-2014 4 Deliverable Forward 5,471 13.3669 April-2014 16 Total 607,791 71,800 Current liabilities (derivatives operations) 71,800 Total 71,800 51 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (a.iv) Currency futures contract - Euro Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its future obligations in euro (trade payables). Since the cash of this subsidiary is maintained in U.S. dollar, these operations were contracted to ensure cash flow balance. Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Sep/2013 Dec/2012 Deliverable Forward 9,780 1.3041 December-2013 (782) Deliverable Forward 8,485 1.3053 January-2014 (660) Deliverable Forward 7,839 1.3066 March-2014 (594) Deliverable Forward 10,444 1.3050 December-2013 (799) Deliverable Forward 6,096 1.3059 January-2014 (457) Deliverable Forward 3,287 1.3068 March-2014 (241) Deliverable Forward 6,501 1.3079 June-2014 (465) Deliverable Forward 6,555 1.3089 July-2014 (464) Total 58,987 Current assets (other receivables) (4,462) Total (b) Hedge accounting transactions (b.i) Swaps related to export credit notes (NCE) In line with the Company’s risk management strategy and based on its financial policy, the Management contracted swap operations to offset the interest rate and currency risks arising from the financings mentioned in Note 13, by maintaining its exposure to long-term financial liabilities in the U.S. dollar. Identification Interest rate Maturity Fair value Nominal value (hedge) Sep/2013 Dec/2012 Swap NCE I 200,000 5.44% August 2019 93,639 82,812 Swap NCE II 100,000 5.40% August 2019 44,343 39,008 Swap NCE III 100,000 5.37% August 2019 42,614 37,333 Swap NCE IV 100,000 5.50% April 2019 34,971 29,904 Swap NCE V 100,000 5.50% April 2019 34,907 29,250 Swap NCE VI 150,000 5.43% April 2019 46,844 38,585 Swap NCE VII 100,000 4.93% April 2019 35,734 29,725 Total 850,000 333,052 286,617 Current assets (other receivables) (26,177) Current liabilities (derivatives operations) 286,617 Non Current liabilities (derivatives operations) 359,229 Total 333,052 286,617 Prior to designating these swaps as hedge accounting, on May 1, 2013, the Company had recognized financial income of R$43,651 as profit for the period. After the recognition of this designation, an expense of R$84,736, relating to changes in the fair value of these swaps since the designation until September 30, 2013, was recognized. 52 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b.ii) Interest rate swap linked to Libor On September 30, 2013, Braskem Idesa held six interest rate swap contracts for a nominal value of US$1,312,892 thousand, contracted on the future disbursements of the financing line (Note 14) contracted in U.S. dollar at floating rates (based on Libor). In these swaps, Braskem Idesa receives floating rates (Libor) and pays fixed rates periodically, coinciding with the financing cash flows. The objective of these swaps is to offset the changes in the future financial expenses from debt caused by changes in the Libor rate. The term, amount, settlement dates and floating interest rates coincide with the terms of the financing line. Identification Nominal value Interest rate Fair value US$ thousands (hedge) Maturity Sep/2013 Dec/2012 Swap Libor I 299,996 1.9825% May-2025 (16,478) Swap Libor II 299,996 1.9825% May-2025 (16,478) Swap Libor III 299,996 1.9825% May-2025 (16,478) Swap Libor IV 129,976 1.9825% May-2025 (7,139) Swap Libor V 132,996 1.9825% May-2025 (7,305) Swap Libor VI 149,932 1.9825% May-2025 (8,236) Total 1,312,892 Non-Current assets (other receivables) (93,714) Current liabilities (derivatives operations) 21,600 Total Before designating these swap operations as hedge accounting, on September 1, 2013, the Company recognized financial income of R$116,007 as profit in the period. After recognizing such designation, in shareholders’ equity, the Company recognized financial expense of R$45,639 relating to changes in the fair value of these swaps since the designation through September 30, 2013. 53 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b.ii) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. On September 30, 2013, the following non-derivative liabilities of Braskem S.A. were designated as hedge for the flow of its highly probable future exports: Financial liabilities - Parent company Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Sep/2013 Dec/2012 Operations designated for hedge accounting Trade payables 2016 Dollar 267,364 596,220 Trade payables related parties 2016 Dollar 572,083 1,275,746 Trade payables 2017 Dollar 118,140 263,453 Trade payables related parties 2017 Dollar 561,545 1,252,245 Export prepayments - related parties 2017 Dollar 150,000 334,500 Trade payables 2018 Dollar 119,365 266,184 Trade payables related parties 2018 Dollar 465,195 1,037,386 Export prepayments 2018 Dollar 173,333 386,533 Export prepayments - related parties 2018 Dollar 30,000 66,900 Bond 2019 Dollar 65,143 145,269 Accounts payable - related parties 2019 Dollar 50,000 111,500 Export prepayments 2019 Dollar 150,000 334,500 Export prepayments - related parties 2019 Dollar 468,837 1,045,507 Accounts payable - related parties 2020 Dollar 294,000 655,620 Export prepayments 2020 Dollar 100,000 223,000 Export prepayments - related parties 2020 Dollar 330,000 735,900 Accounts payable - related parties 2021 Dollar 336,000 749,280 Export prepayments 2021 Dollar 380,000 847,400 Accounts payable - related parties 2022 Dollar 216,000 481,680 Credit note export 2022 Dollar 353,000 787,190 Export prepayments - related parties 2022 Dollar 150,000 334,500 Accounts payable - related parties 2023 Dollar 653,972 1,458,357 Export prepayments - related parties 2023 Dollar 64,400 143,610 Accounts payable - related parties 2024 Dollar 113,854 253,895 Export prepayments - related parties 2024 Dollar 575,000 1,282,250 6,757,231 15,068,625 Nominal value Balance at Balance at Related parties US$ thousands Sep/2013 Dec/2012 Braskem Holanda 1,283,826 2,862,931 Braskem America 200,000 446,000 Braskem Inc 3,367,061 7,508,545 Braskem GmbH 180,000 401,400 0 5,030,886 11,218,876 54 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated The Company considers the flow covered as highly probable based, on the following factors: · Historically, annual export volumes represent three to four times the annual amount covered; In the past 5 years, Braskem S.A. recorded average exports of US$2,4 billion annual, supporting the export amounts underlying the hedge; and · The flow covered varies between 15% and 30% of the export flows planned by the Company; The Company designated longer export flows than the financial liabilities that hedge them, to analyze the effectiveness of the operations, the export flows will be considered only until the date of maturity of the underlying debt. Nevertheless, to ensure continuity of the relation and strategy of the proposed hedge, the Company plans to refinance and/or substitute these hedging instruments according to their maturity, in accordance with CPC 38 and IAS 39. The Braskem, in order to maintain consistency between the parent company’s results and the consolidated results, selected the hedge instruments with subsidiaries abroad observing the guarantees at those companies whose counterparty is external to that of Braskem. As such, non-derivative financial liabilities in which the foreign subsidiary acted as an intermediary in the operations were selected, which effectively maintained the essence of the transactions. On September 30, the following non-derivative financial liabilities were designated as guarantee for the hedge, considering the scope of the consolidated balance sheet: Financial liabilities - Consolidated Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Sep/2013 Dec/2012 Operations designated for hedge accounting Bond 2016 Dollar 78,890 175,928 Trade payables 2016 Dollar 760,554 1,696,036 Bond 2017 Dollar 213,220 475,481 Trade payables 2017 Dollar 616,465 1,374,717 Bond 2018 Dollar 340,455 759,215 Trade payables 2018 Dollar 447,439 997,788 Bond 2019 Dollar 315,483 703,528 Trade payables 2019 Dollar 418,497 933,248 Bond 2020 Dollar 460,001 1,025,802 Foreign currency borrowings 2020 Dollar 39,923 89,027 Trade payables 2020 Dollar 110,076 245,470 Export prepayments 2020 Dollar 114,000 254,220 Bond 2021 Dollar 480,001 1,070,402 Foreign currency borrowings 2021 Dollar 99,999 222,997 Export prepayments 2021 Dollar 136,001 303,282 Bond 2022 Dollar 363,656 810,954 Credit note export 2022 Dollar 353,000 787,190 Export prepayments 2022 Dollar 2,344 5,226 Bond 2023 Dollar 698,372 1,557,369 Export prepayments 2023 Dollar 20,000 44,600 Bond 2024 Dollar 681,199 1,519,073 Export prepayments 2024 Dollar 7,656 17,072 6,757,231 15,068,625 55 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated The amounts of the operations designated for hedge accounting booked in shareholders' equity are shown below: Balance at Balance at Dec/2012 Addition Reversion Sep/2013 Exchange variation of foreign sales hedge 1,542,676 1,542,676 Income tax and social contribution on foreign sales hedge (524,510) (524,510) Fair value of cash flow hedges, net of taxes 1,018,166 1,018,166 (c) Estimated maximum loss The amount at risk of the derivatives held by Braskem on September 30, 2013, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$45,824 for the NCE swaps, and US$49,158 for fixed rate / CDI swaps. Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and for part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On September 30, 2013, the credit ratings were as follows: Percentage 1 Minimum risk 26.27% 2 Low risk 27.98% 3 Moderate risk 21.83% 4 High risk 22.89% 5 Very high risk (i) 1.03% (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions in the courts. Customers in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended: Domestic Market (LTM) Export Market (LTM) September 30, 2013 0.29% 0.15% September 30, 2012 0.35% 0.25% December 31, 2012 0.28% 0.37% December 31, 2011 0.18% 0.43% LTM – last 12 months 56 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, the Company uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Sep/2013 Dec/2012 Financial assets with risk assessment AAA 3,429,192 2,484,788 AA+ 1 190,660 AA 16,830 5 AA- 449,555 A+ 120,123 A 463,988 19 A- 1,070 80,231 3,911,081 3,325,381 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 31,590 103,359 Sundry funds (ii) 3,914 60,356 Restricted deposits (iii) 1,281 Other financial assets with no risk assessment 1,908 3,880 37,412 168,876 Total 3,948,493 3,494,257 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no assessment of internal or external risk, whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. (iii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On September 30, 2013, the main risks that can affect the value of the Company’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Mexican peso/U.S. dollar exchange rate; · Euro/U.S. dollar exchange rate; · LIBOR floating interest rate; · CDI interest rate; and · TJLP interest rate. 57 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on September 27, 2013 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2013. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates LIBOR and TJLP. Therefore, the Company considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2013 of 0.75%. (b.2) Possible and extreme adverse scenarios For the Brazilian real/U.S. dollar and Mexican peso/U.S. dollar exchange rates, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on September 30, 2013. For the U.S. dollar/Euro exchange rate, a decrease of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on September 30, 2013. For the Libor and CDI interest rates, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the respective interest rate on September 30, 2013. For the TJLP interest rate, an increase of 1% was considered for the possible adverse scenario and of 1.5% for the extreme scenario based on its rate on September 30, 2013, in accordance with the upward or downward adjustments made by the government in the rate, in this order of scale. The sensitivity values in the table (c) below are the changes in the value of the financial instruments in each scenario, except for tables (d), (e), (f), (g) and (h) which show the changes in future cash flows. 58 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Sensitivity to the Brazilian real/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real/US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Bonds and MTN BNDES Working capital / structured operations Raw material financing Export prepayments 56,893 453,110 906,220 Financial investments abroad (d) Sensitivity to the U.S. dollar/Mexican peso exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the U.S. dollar/Mexican peso exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Project finance 19,623 Deliverable Forward 7,082 (e) Sensitivity to the U.S. dollar/Euro exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the U.S. dollar/Euro exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Deliverable Forward (f) Sensitivity of future cash flows to the LIBOR floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25%) (50%) Borrowings Export prepayments Swaps 30,561 59 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (g) Sensitivity of future cash flows to the CDI interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in CDI interest rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Export credit notes (7,571) (22,210) (42,982) Agricultural credit note (7,117) (21,084) (41,391) Financial investments in local currency 9,799 29,392 58,767 (h) Sensitivity of future cash flows to the TJLP interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in TJLP interest rate is presented in the table below: Probable Possible adverse Extreme adverse Instrument 5.5% 6.0% 6.5% BNDES (34,979) (69,203) (102,690) FINEP (147) (291) (433) Other governmental agents (32) (63) (94) Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2012 annual financial statements, in Note 29. (a) Capital On September 30, 2013, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 797,265,348 shares with no par value divided into 451,668,652 common shares, 345,002,878 class A preferred shares, and 593,818 class B preferred shares, distributed as follows: Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,792,589 21.97% 288,219,540 36.15% BNDESPAR 41,313,037 11.97% 41,313,037 5.18% ADR (i) 34,199,944 9.91% 34,199,944 4.29% Other 12,907,078 2.86% 113,360,052 32.86% 593,818 100.00% 126,860,948 15.91% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depository Receipt, negotiated in the New York stock market (USA). (ii) These shares are treated as "treasury shares" in consolidated Equity. 60 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Ongoing share repurchase programs (b.1) 4 th Share repurchase program On August 13, 2012, Braskem’s Board of Directors approved the 4 th program for the repurchase of shares effective between August 29, 2012 and August 28, 2013, through which the Company, or financial institutions hired for such purpose were allowed to acquire up to 13,376,161 class A preferred shares at market price. Until November 2012, the financial institutions had acquired 262,300 shares for R$3,489 at an average price of R$13.30 (minimum of R$12.66 and maximum of R$14.07). On November 12, 2012, the Company acquired these shares and received R$71, related to the swap connected to the repurchase, net of withholding income tax of R$29. The shares repurchased were canceled in December 2012. No purchases were made under this program in 2013. 61 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Other comprehensive income - shareholders' equity Parent company and consolidated Additional Deemed Defined Foreign indexation of cost of benefit Fair value currency Gain (loss) PP&E jointly-controlled plan actuarial of cash flow translation on interest price-level investment loss derivatives adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total As of December 31, 2011 326,541 21,159 3,106 315,586 Additional indexation Realization by depreciation or write-off assets (30,951) (30,951) Income tax and social contribution on realization 10,524 10,524 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,075) (1,075) Income tax and social contribution on realization 365 365 Cash flow derivatives Change in fair value 1,948 1,948 Transfer to result 14,290 14,290 Tax on fair value gains (5,522) (5,522) Gain on interest in subsidiary 1,982 1,982 Foreign currency translation adjustment 48,189 48,189 As of September 30, 2012 306,114 20,449 23,685 5,088 355,336 As of December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets (30,951) (30,951) Income tax and social contribution on realization 10,524 10,524 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,098) (1,098) Income tax and social contribution on realization 373 373 Fair value foreign sales hedge Change in fair value (1,542,676) (1,542,676) Tax on fair value gains 524,510 524,510 Cash flow derivatives Change in fair value (75,996) (75,996) Transfer to result (42,969) (42,969) Tax on fair value gains 28,810 28,810 Loss on interest in subsidiary (1,961) (1,961) Foreign currency translation adjustment 108,687 108,687 As of September 30, 2013 278,878 19,482 145,845 (i) Realization under retained earnings (accumulated losses) as the asset is depreciated or written-off; (ii) Realization under retained earnings (accumulated losses) upon extinction of the plan; (iii) Realization under profit or loss upon maturity, prepayment or loss of efficacy for hedge accounting; (iv) Realization under profit or loss upon write-off of subsidiary abroad; and (v) Realization under profit or loss upon divestment or transfer of control of subsidiary. (d) Absorption of accumulated losses On April 2, 2013, the Annual Shareholders' Meeting approved the absorption of the balance under the “accumulated losses” account at December 31, 2012, in the amount of R$565,549, by using a portion of the “capital reserve” account. 62 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Sep/2013 Sep/2012 Basic Diluted Basic Diluted 3(b) Revised Revised Profit (loss) for the period attributed to Company's shareholders of continued operations 485,601 485,601 (978,866) (978,866) Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 208,515 Preferred share class "A" potentially convertible 180 (the ratio of 2 shares class "B" for each share class "A") Preferred shares class "B" 360 208,797 208,695 Distribution of 6% ​​of unit value of common shares 273,796 273,898 Distribution of plus income, by class Common shares 1,708 1,708 Preferred shares class "A" 1,300 1,300 3,008 3,008 Reconciliation of income available for distribution, by class (numerator): Common shares 275,504 275,606 (555,068) (554,861) Preferred shares class "A" 209,737 209,815 (423,798) (423,640) Preferred share class "A" potentially convertible 180 (365) (the ratio of 2 shares class "B" for each share class "A") 485,241 485,601 (978,866) (978,866) Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 451,668,652 451,668,652 Preferred shares class "A" (i) 343,848,120 343,848,120 344,851,898 344,851,898 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 296,909 296,909 795,516,772 795,813,681 796,520,550 796,817,459 Profit (loss) per share (in R$) Common shares 0.6100 0.6102 (1.2289) (1.2285) Preferred shares class "A" 0.6100 0.6102 (1.2289) (1.2285) The information related to the earnings per share of the Company was presented in its 2012 annual financial statements, in Note 30. 63 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Net sales revenues Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 3(b) Revised Sales revenue Domestic market 21,672,345 19,587,380 15,782,610 13,994,483 Foreign market 12,732,048 11,603,540 5,179,350 4,513,593 34,404,393 31,190,920 20,961,960 18,508,076 Sales deductions Tributos Taxes Devoluções de vendas e outros Sales returns and other Net sales revenue 29,523,643 26,281,860 17,645,495 15,217,855 This table was presented in the 2012 annual financial statements of the Company, in Note 31. Financial results Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 3(b) Revised Financial income Interest income 199,388 147,731 192,255 149,567 Monetary variations 13,820 29,598 13,339 27,850 Exchange rate variations 178,049 151,721 210,973 68,801 Other 99,681 24,050 44,907 11,632 490,938 353,100 461,474 257,850 Financial expenses Interest expenses Monetary variations Exchange rate variations 39,375 Inflation adjustments on fiscal debts Tax expenses on financial operations Discounts granted Loans transaction costs - amortization Adjustment to present value - appropriation Other Total 64 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 3(b) Revised Interest income Held for sale 8,498 4,282 8,498 4,907 Loans and receivables 64,726 88,451 67,176 104,576 Held-to-maturity 18,954 10,501 17,800 10,501 92,178 103,234 93,474 119,984 Other assets not classifiable 107,210 44,497 98,781 29,583 Total 199,388 147,731 192,255 149,567 This table was presented in the 2012 annual financial statements of the Company, in Note 34. Expenses by nature Consolidated Parent company Sep/2013 Sep/2012 Sep/2013 Sep/2012 3(b) Revised Classification by nature: Raw materials other inputs Personnel expenses Outsourced services Tax expenses Depreciation, amortization and depletion Freights Other expenses Total Classification by function: Cost of products sold Selling and distribution General and administrative Research and development Total This table was presented in the 2012 annual financial statements of the Company, in Note 35. 65 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Segment information Sep/2013 Reporting segments Total Braskem Basic USA and reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe segments segments unit before adjustments Eliminations consolidated Net sales revenue 18,882,333 12,435,806 1,903,417 4,902,613 38,124,169 83,979 38,208,148 (8,684,505) 29,523,643 Cost of products sold (17,094,887) (10,702,956) (1,739,310) (4,656,147) (34,193,300) (90,642) (34,283,942) 8,491,550 (25,792,392) Gross profit 1,787,446 1,732,850 164,107 246,466 3,930,869 (6,663) 3,924,206 (192,955) 3,731,251 Operating expenses Selling, general and distribution expenses (379,231) (619,142) (124,599) (197,443) (1,320,415) (65,897) (158,342) (1,544,654) (1,544,654) Results from equity investments (1,701) (1,701) (1,701) Other operating income (expenses), net (16,599) (3,397) 1,256 (557) (19,297) 1,018 (81,778) (100,057) (100,057) (395,830) (622,539) (123,343) (198,000) (1,339,712) (64,879) (241,821) (1,646,412) (1,646,412) Operating profit (loss) 1,391,616 1,110,311 40,764 48,466 2,591,157 (71,542) (241,821) 2,277,794 (192,955) 2,084,839 Sep/2012 3(b) Revised Reporting segments Total Braskem Basic USA and reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe segments segments unit before adjustments Eliminations consolidated Net sales revenue 17,598,910 10,736,517 1,469,094 4,047,942 33,852,463 57,837 33,910,300 (7,628,440) 26,281,860 Cost of products sold (16,249,645) (9,833,626) (1,437,676) (3,937,188) (31,458,135) (70,517) (31,528,652) 7,627,776 (23,900,876) Gross profit 1,349,265 902,891 31,418 110,754 2,394,328 (12,680) 2,381,648 (664) 2,380,984 Operating expenses Selling, general and distribution expenses (355,122) (657,023) (96,850) (182,838) (1,291,833) (17,015) (206,471) (1,515,319) (1,515,319) Results from equity investments (32,747) (32,747) (32,747) Other operating income (expenses), net (38,469) (8,861) (2,641) 260,869 210,898 (99,041) 176,324 288,181 288,181 (393,591) (665,884) (99,491) 78,031 (1,080,935) (116,056) (62,894) (1,259,885) (1,259,885) Operating profit (loss) 955,674 237,007 (68,073) 188,785 1,313,393 (128,736) (62,894) 1,121,763 (664) 1,121,099 The segment “United States and Europe” was presented in December 2012 as “International Business”. The information related to the presentation of information by segment was presented in the 2012 annual financial statements, in Note 36. 66 Braskem S.A. Notes to the financial statements at September 30, 2013 All amounts in thousands of reais unless otherwise stated Subsequent events (a) On October 14, 2013, Braskem announced the execution of a memorandum of understanding to assess the possibility of forming a joint venture in Brazil with Styrolution, a global leader in the styrenics. The joint venture will be responsible for analyzing the economic feasibility of installing a plant with annual production capacity of 100 kton styrenics specialties and the copolymers acrylonitrile butadiene styrene (ABS) and styrene acrylonitrile (SAN) to supply to clients in Brazil and all of South America. The consummation of the joint venture is subject to approval by the regulatory and antitrust agencies. The plan is for Styrolution to be the majority shareholder, with 70% of the company and for Braskem to hold the other 30%. Subject to the conclusion of an agreement between the parties and the respective approvals from the government agencies, the plant construction is expected to begin in early 2015, with production most likely starting in 2017. (b) On October 25, 2013, Braskem renegotiated its export credit note (NCE) financing of R$1,015,000, extending the final maturity to October 2021, with interest of 105% of the overnight rate (CDI) (Note 13(d)). Principal will be repaid in 7 annual tranches from 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: Novem ber 1
